DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 

Response to Arguments
Applicant's arguments and amendments filed 10/11/201 have been fully considered but they are not persuasive.
Applicant has amended the preamble to recite “for processing multimedia content that has at least two distinct connections of given types for providing a power function and at least two distinct connections of given types for providing a network function, said method comprises, on the processing device connected to a first current connection for the power and network functions”.  The Examiner first notes MPEP singular).  Therefore, the examiner will address these limitations, as well as the limitations in the body of the claim, however the Examiner notes that the preamble only are considered in light of the limitations in the body of the claim.  The Examiner further notes that the limitations in the preamble are still met by the Garner reference.  Garner teaches two distinct connections for a power function by teaching the client device taking power from one of power supplies 302A-C and power source 110, thereby teaching four distinct connection for a power function.  Garner further teaches two distinct connections of given types for providing a network function in the form of reducing network connectivity components (see Paragraph 0052).  For example, if a network connection is running at full-speed (a first distinct network connection) and the power is insufficient, the network connection may be reduced (thereby providing a second distinct network connection).  
Paragraph 0052 further teaches identification of the type of said first current connection for the power function and network function of the device.  Paragraph 0052 teaches receiving an indication of one or more power supplies 302A-C and further identifying that network connectivity must be reduced from a first type of network connection to a second type of network connection if power is insufficient.  
	Paragraph 0052 further teaches that in response to said at least one characteristic of the content being not suitable for the type of the first current connection for at least one of the power function or the network function (the power supply not providing enough power to stream the content), sending an alert message that at least one of the power function or the network function of the device to a new current connection to a new current connection distinction from the first current connection (network connectivity is reduced to a new current connection if less power is being provided).  The rejection has been updated below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 15 recite the limitation "the first current connection" in the last line of each independent claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the claim amendments now define two different types of first current connections: one for the power function and one for the network function.  By only reciting “the first current connection” the claim has no previous correspondence to either the power connection or the network connection.
The dependent claims are rejected based on their dependency to the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/00269664) in view of He et al. (U.S. Patent Application Publication 20160057489).
	Referring to claim 1, Garner discloses managing connections of a device for processing multimedia content (see Abstract and Paragraph 0016) that has at least two distinct connections of given types for providing a power connection (see Paragraph 0036 for receiving power from a USB interface and Paragraph 0041 for instructing the user to connect to power source 110, therefore teaching a USB interface power 204 and power source 110) and at least two distinct connections of see Paragraph 0052 for teaching the client device taking power from one of power supplies 302A-C and power source 110, thereby teaching four distinct connection for a power function and two distinct connections of given types for providing a network function in the form of reducing network connectivity components if insufficient power is being supplied to the streaming device), said method comprises, on the processing device connected to a first current connection for this function (see data streaming device 108 connected to USB power in Paragraph 0036), 
receiving a request to process a multimedia content, the request including a characteristic at least of said content (see Paragraph 0032 for sending a request to process content at the data streaming device 108, wherein the request includes the content to display to the user).
identifying the type of said first current connection for said the power function and network function of the device (see Paragraphs 0035-0036 for receiving power from the USB power interface 201 (first current connection) and Paragraph 0052 for receiving an indication of one or more power supplies 302A-C being used to supply power and further identifying that network connectivity must be reduced from a first type of network connection to a second type of network connection if power is insufficient).
in response to said at least one characteristic of the content being not suitable for the type of first current connection for at least one of the power function or the network function, sending an alert message that includes an instruction to change the first current connection for said at least one of the power function or the network function of see Paragraphs 0041, 0043 and 0052 and the Examiner’s rebuttal above).
Garner fails to teach determining at least one media characteristic of said multimedia content based on the request and in response to said at least one media characteristic of the content being not suitable for a type of connection (the amount of power needed to watch the video), sending an alert.
He discloses determining at least one media characteristic of said multimedia content based on the request (see Paragraphs 0034-0037) and in response to said at least one media characteristic of the content being not suitable for a type of connection (the amount of power needed to watch the video), sending an alert (see Paragraph 0060 in conjunction with Paragraphs 0034-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection determination system, as taught by Garner, using the media characteristic determination functionality, as taught by He, for the purpose of allowing a user to watch a video completely using a limited amount of battery life (see Paragraph 0069 of He).

Referring to claim 2, Garner discloses that the function relates to a power supply of the device (see Paragraphs 0036 and 0041).

Referring to claim 3, Garner discloses that the new current connection is a serial or mains connection (see Paragraphs 0036 and 0041).

see Paragraph 0040 for disabling WiFi connectivity if the power is inadequate).

Referring to claim 6, Garner discloses that at least one of the power function or network function relates to the device rendering multimedia data (see Paragraph 0042).

Referring to claim 8, Garner discloses that the request to process the content is received from a control terminal (see Paragraph 0032 for sending a request to process content at the data streaming device 108) and the alert message is sent to said control terminal for rendering (see Paragraph 0043).

Referring to claim 12, see the rejection of claim 1.
Referring to claim 13, see the rejection of claim 1 and Paragraph 0024.
Referring to claim 14, see the rejection of claim 1 and Figures 1-2.
Referring to claim 15, see the rejection of claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of He et al. (U.S. Patent Application Publication 20160057489).
Referring to claim 5, Garner and He discloses all of the limitations of claim 4, but fails to teach that the new current connection is a wired connection.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner and He, using the backup wired Internet connection functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of ensuring a continuous connection to a network to keep receiving data requested by the user.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of He et al. (U.S. Patent Application Publication 20160057489) in further view of Hattori et al. (U.S. Patent Application Publication 2016/0156944).
Referring to claim 7, Garner and He discloses all of the limitations of claim 1, but fails to teach that the request is a request for progressive download of the multimedia content and obtaining a file describing the content and analyzing the file to extract therefrom at least one characteristic of said content.
Hattori discloses a request for progressive download of the multimedia content and obtaining a file describing the content and analyzing the file to extract therefrom at least one characteristic of said content (see Paragraph 0066, 0131-0132, 0148, 0151 and 0183).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as see Paragraph 0001 of Hattori).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of He et al. (U.S. Patent Application Publication 20160057489) in further view of Millet et al. (U.S. Patent Application Publication 2009/0313484).
Referring to claim 9, Garner and He discloses all of the limitations of claim 1, as well as the processing device is connected to a content rendering device (see Figures 1-2), but fails to teach that the alert message is sent to said rendering device.
Millet discloses that an alert message is sent to said rendering device (see Figure 5 and Paragraphs 0067-0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner and He, using the alert being displayed on a rendering device, as taught by Millet, for the purpose of notifying the user that playing of the selected video segment cannot commence until further action is taken by the user (see the bottom of Paragraph 0067 of Millet).

 
s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of He et al. (U.S. Patent Application Publication 20160057489) in further view of Anantharamu et al. (U.S. Patent Application Publication 2002/0136298).
Referring to claims 10-11, Garner and He discloses all of the limitations of claim 1, but fails to teach that the characteristic of the content is a coding/bitrate characteristic.
Anantharamu teaches requesting content and including in the request a characteristic to adjust the coding/bitrate characteristic (see Paragraph 0003).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner and He, using the bitrate request functionality, as taught by Bugajski, for the purpose of providing adaptive streaming of video in variable bandwidth networks and to devices of varying capabilities (see Paragraph 0001 of Anantharamu).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 17, 2021